DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 and 7-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process, predicting a collision time between a corner point of a host vehicle and a target vehicle, and determining a threat number based on the lower collision time and reach time between the host and target vehicle. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclose generic computing components, such as a processor. Mere instructions to apply an exception using a generic hardware cannot provide an inventive concept.
	Claims 1 and 11 recite a system and method for predicting a collision time between a corner point of a host vehicle and a target vehicle, and determining a threat number based on the lower collision time and reach time between the host and target vehicle.
	The applicant is broadly claiming the concept of recognizing and obtaining information regarding vehicles surrounding the host vehicle, specifically the corer point of the host vehicle. The judicial exception is not integrated into a practical application. In particular the independent claim recites an invention for predicting a reach time between the host vehicle and a target vehicle, and determining a threat number based on the smallest reach time between the corner of 
	Claims 2-5, 7-10, and 12-14 recite a system and method for determining a heading angle, longitudinal distance threshold for the reach time between the two vehicles, yaw rate of the host vehicle, and a brake threat number. These claims when given broadest reasonable interpretation are merely directed towards a mental process of data gathering and selection, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 2-5, 7-10, and 12-14 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Pub. No. 20160362104 (“Miller 104”) in view of Miller et al. U.S. Pub. No. 20170341641 (“Miller 641”). 
Regarding claim 1 as best understood, Miller 104 discloses a system, comprising a computer including a processor and a memory, the memory including instructions executable by the processor to: 
predict a collision time between a corner point of a host vehicle and a target vehicle; predict a reach time for the corner point of the host vehicle to reach the target vehicle based on a predicted relative heading angle between the host vehicle and the target vehicle; (see at least [FIG. 4] AND [¶ 0026] The computer 110 may determine predicted paths for the corner points of the host vehicle 101. The host vehicle 101 has four corner points: a front right corner point, a front left corner point, a rear right corner point, and a rear left corner point. For the purposes of the following equations, the “front” refers to the frontmost end of the host vehicle 101, the “rear” refers to the rearmost end of the host vehicle 101, the “right” refers to the right side of the vehicle when facing the front end, and the “left” refers to the left side of the vehicle when facing the front end. AND [¶ 0063] With the minimum distance d**, the computing device 110 may calculate whether the host vehicle 101 will potentially collide with the target vehicle 101 and/or whether the host vehicle 101 or the target vehicle 101 will clear the crossing zone. If d**(λ, μ)>dth, i.e., the shortest distance between the host vehicle 101 and the target vehicle 101 is greater than a threshold distance, then there is likely no threat of a collision between the host vehicle 101 and the target vehicle 101, and the crossing flag Fcrossing and time to vehicle TTVh,TTVtg values, i.e., the time for the host vehicle 101 to reach the target vehicle 101 (TTVh) and the time for the target vehicle 101 to reach the host vehicle 101 (TTVtg) are reset to predetermined.)
Miller 104 fails to explicitly disclose determining a threat number based on the lower of the collision time and the reach time. However Miller 641 discloses a system to determine a threat number based on the lower of the collision time and the reach time (see at least [¶ 0032] Next, in a block 220, the computing device 105 compares the paths 145 of the targets 140 and the host vehicle 101, and determines crossing points 150 where the paths 145 of the targets 140 and the path 145 of the host vehicle 101 cross. That is, the host and target paths 145 include location information for each point along the paths 145. The computing device 105 can identify specific points along the target path 145 that are within a predetermined range of specific points along the host path 145 such that the host and target paths 145 intersect. If the target 140 and the host vehicle 101 are at one of the crossing points 150 at the same time, the host vehicle 101 and the target 140 will collide. The crossing points 150 for targets with threat numbers above a threat number threshold indicate locations the host vehicle 101 should avoid to prevent a collision.)
Thus, Miller 104 discloses a system for monitoring the corner points associated with a host and target vehicle and the reach time associated when the host vehicle meets the target vehicle. Miller 641 teaches determining a threat number based on the lower of the collision time and the reach time.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mille 104 and incorporate the teachings of Miller 641 and include the system to determining a threat number 

Regarding claim 11 as best understood, Miller 104 discloses a method, comprising: predicting a collision time between a corner point of a host vehicle and a target vehicle; predicting a reach time for the corner point of the host vehicle to reach the target vehicle based on a predicted relative heading angle between the host vehicle and the target vehicle; (see at least [FIG. 4] AND [¶ 0026] The computer 110 may determine predicted paths for the corner points of the host vehicle 101. The host vehicle 101 has four corner points: a front right corner point, a front left corner point, a rear right corner point, and a rear left corner point. For the purposes of the following equations, the “front” refers to the frontmost end of the host vehicle 101, the “rear” refers to the rearmost end of the host vehicle 101, the “right” refers to the right side of the vehicle when facing the front end, and the “left” refers to the left side of the vehicle when facing the front end. AND [¶ 0063] With the minimum distance d**, the computing device 110 may calculate whether the host vehicle 101 will potentially collide with the target vehicle 101 and/or whether the host vehicle 101 or the target vehicle 101 will clear the crossing zone. If d**(λ, μ)>dth, i.e., the shortest distance between the host vehicle 101 and the target vehicle 101 is greater than a threshold distance, then there is likely no threat of a collision between the host vehicle 101 and the target vehicle 101, and the crossing flag Fcrossing and time to vehicle TTVh,TTVtg values, i.e., the time for the host vehicle 101 to reach the target vehicle 101 (TTVh) and the time for the target vehicle 101 to reach the host vehicle 101 (TTVtg) are reset to predetermined.)
 (see at least [¶ 0032] Next, in a block 220, the computing device 105 compares the paths 145 of the targets 140 and the host vehicle 101, and determines crossing points 150 where the paths 145 of the targets 140 and the path 145 of the host vehicle 101 cross. That is, the host and target paths 145 include location information for each point along the paths 145. The computing device 105 can identify specific points along the target path 145 that are within a predetermined range of specific points along the host path 145 such that the host and target paths 145 intersect. If the target 140 and the host vehicle 101 are at one of the crossing points 150 at the same time, the host vehicle 101 and the target 140 will collide. The crossing points 150 for targets with threat numbers above a threat number threshold indicate locations the host vehicle 101 should avoid to prevent a collision.)
Thus, Miller 104 discloses a system for monitoring the corner points associated with a host and target vehicle and the reach time associated when the host vehicle meets the target vehicle. Miller 641 teaches determining a threat number based on the lower of the collision time and the reach time.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mille 104 and incorporate the teachings of Miller 641 and include the system to determining a threat number based on the lower of the collision time and the reach time. Doing so allows for efficient potential collision detection and avoidance. 

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 as applied to claims 1 and 11, further in view of Kawasaki et al. U.S. Patent No. 7,613,568 (“Kawasaki”).
Regarding claim 2 as best understood, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold.
However, Kawasaki teaches the system of claim 1, wherein the instructions further include instructions to determine a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold (see at least [FIG. 4] FIG. 4 is a view illustrating a relative position and a relative speed between the own vehicle and a preceding object in the form of a vehicle, which are obtained by the radar device; AND [FIG. 5] FIG. 5 is a view illustrating width-related information of a preceding object to be obtained by an image-dependent information obtaining device of the vehicle control system of the embodiment; AND [col. 6, line 9-16] To effect the crash-safe control, it is convenient or reasonable to determine the possibility of crashing of the own vehicle with the preceding object, on the basis of a distance between the own vehicle and the preceding object, a time up to an expected moment of arrival of the own vehicle at the present position of the preceding object, a time up to an expected moment of crashing of the own vehicle with the preceding object, and any other similar control parameters.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Kawasaki by incorporating a system for determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold. Doing so allows for efficient and accurate identification of the collision parameters associated with the host and target vehicles.

Regarding claim 4 as best understood, Miller 104 in view of Miller 641discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle.
However, Kawasaki teaches system of claim 1, wherein the instructions further include instructions to determine the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of FIG. 5 is a view illustrating width-related information of a preceding object to be obtained by an image-dependent information obtaining device of the vehicle control system of the embodiment…)

    PNG
    media_image1.png
    455
    225
    media_image1.png
    Greyscale

Fig. 1: FIG. 5 from Cited Reference - Kawasaki U.S. Patent No. 7,613,568

Thus, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Kawasaki teaches determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Kawasaki by incorporating a system for determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle. Doing so allows for efficient and accurate identification of the collision parameters associated with the host and target vehicles.

Regarding claim 12 as best understood, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Nagata fails to explicitly disclose determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold.
However, Kawasaki teaches the method of claim 11, further comprising determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold (see at least [FIG. 4] FIG. 4 is a view illustrating a relative position and a relative speed between the own vehicle and a preceding object in the form of a vehicle, which are obtained by the radar device; AND [FIG. 5] FIG. 5 is a view illustrating width-related information of a preceding object to be obtained by an image-dependent information obtaining device of the vehicle control system of the embodiment; AND [col. 6, line 9-16] To effect the crash-safe control, it is convenient or reasonable to determine the possibility of crashing of the own vehicle with the preceding object, on the basis of a distance between the own vehicle and the preceding object, a time up to an expected moment of arrival of the own vehicle at the present position of the preceding object, a time up to an expected moment of crashing of the own vehicle with the preceding object, and any other similar control parameters.)
Thus, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Kawasaki by incorporating a system for determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold. Doing so allows for efficient and accurate identification of the collision parameters associated with the host and target vehicles.

Regarding claim 14 as best understood, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle.
However, Kawasaki teaches the method of claim 11, further comprising determining the collision time based on a longitudinal distance between the corner point of the host vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle (see at least [FIG. 5] FIG. 5 is a view illustrating width-related information of a preceding object to be obtained by an image-dependent information obtaining device of the vehicle control system of the embodiment…) 

    PNG
    media_image1.png
    455
    225
    media_image1.png
    Greyscale

Fig. 1: FIG. 5 from Cited Reference - Kawasaki U.S. Patent No. 7,613,568

Thus, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Kawasaki teaches determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Kawasaki by incorporating a system for determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle. Doing so allows for efficient and accurate identification of the collision parameters associated with the host and target vehicles.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 as applied to claims 1 and 13 above, and further in view of Randler et al. U.S. Pub. No. 2009/0121915 (“Randler”).
Regarding claim 3 as best understood, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose predicting respective collision times between the host vehicle and the target vehicle corner points, to identify the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and to predict the reach time for the identified corner point of the host vehicle.
However, Randler teaches the system of claim 1, wherein the instructions further include instructions to predict respective collision times between a plurality of corner points of the host vehicle and a plurality of corner points of the target vehicle, to identify the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and to predict the reach time for the identified corner point of the host vehicle (see at least [¶ 0016] In driver assistance systems used for collision warning or collision avoidance purposes, as well as in so-called precrash systems used to prepare passive safety systems, such as seat-belt tensioners and airbags, for an imminent collision, an important parameter is the so-called "time to collision" (TTC), i.e., the time that would still elapse until the point of impact with the located object, assuming a constant relative velocity. The shorter the TTC, the greater is the danger of collision. Since in the case of a real object and its "shadow", the distances and the relative velocities have the same mutual integral relationship, the same TTC is obtained for the shadow as it is for the real object. The object verification process may simply be a matter of considering a TTC to be valid precisely when two (or more) objects have the same TTC. Since only the shortest TTC is of importance when evaluating the collision danger, it suffices to check if merely the shortest TTCs correspond for the located objects.)
Thus, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Randler teaches predicting respective collision times between the host vehicle and the target vehicle corner points, to identify the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and to predict the reach time for the identified corner point of the host vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Randler and incorporate predicting respective collision times between the host vehicle and the target vehicle corner points, to identify the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and to predict the reach time for the identified corner point of the host vehicle. Doing so allows for determining the shortest collision time, which is an important parameter for any type of vehicle maneuvering to mitigate a crash.

Regarding claim 13 as best understood, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose predicting respective collision times between the host 
However, Randler teaches the method of claim 11, further comprising predicting respective collision times between a plurality of corner points of the host vehicle and a plurality of corner points of the target vehicle, identifying the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and predicting the reach time for the identified corner point of the host vehicle (see at least [¶ 0016] In driver assistance systems used for collision warning or collision avoidance purposes, as well as in so-called precrash systems used to prepare passive safety systems, such as seat-belt tensioners and airbags, for an imminent collision, an important parameter is the so-called "time to collision" (TTC), i.e., the time that would still elapse until the point of impact with the located object, assuming a constant relative velocity. The shorter the TTC, the greater is the danger of collision. Since in the case of a real object and its "shadow", the distances and the relative velocities have the same mutual integral relationship, the same TTC is obtained for the shadow as it is for the real object. The object verification process may simply be a matter of considering a TTC to be valid precisely when two (or more) objects have the same TTC. Since only the shortest TTC is of importance when evaluating the collision danger, it suffices to check if merely the shortest TTCs correspond for the located objects.)
Thus, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Randler teaches predicting respective collision 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Randler and incorporate predicting respective collision times between the host vehicle and the target vehicle corner points, to identify the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and to predict the reach time for the identified corner point of the host vehicle. Doing so allows for determining the shortest collision time, which is an important parameter for any type of vehicle maneuvering to mitigate a crash.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 as applied to claim 1 above, and further in view of KIM et al. U.S. Pub. No. 2016/0152234 (“KIM”).
Regarding claim 5 as best understood, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose predicting the relative heading angle based on the collision time.
However, KIM teaches the system of claim 1, wherein the instructions further include instructions to predict the relative heading angle based on the collision time (see at least [¶ 0041] Accordingly, estimated lateral distance (y.sub.estimated) can be calculated using time-to-collision (.tau.), velocity (v) of vehicle, heading angle (.theta.) of vehicle, yaw-rate (.gamma.) of vehicle, and curvature (.rho.) of vehicle, which are calculated at the ABSD system 101. Each of the parameters used in the above calculation may be obtained from the various sensors 107 to 111 which will be explained below, for example.)
Thus, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. KIM teaches predicting the relative heading angle based on the collision time.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of KIM and include predicting the relative heading angle based on the collision time. Doing so allows for further determination of vehicle collision parameters.

Regarding claim 7 as best understood, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose predicting the relative heading angle based on the collision time.
However, KIM teaches the system of claim 1, wherein the instructions further include instructions to determine the collision time based on a yaw rate of the host vehicle (see at least [¶ Accordingly, estimated lateral distance (y.sub.estimated) can be calculated using time-to-collision (.tau.), velocity (v) of vehicle, heading angle (.theta.) of vehicle, yaw-rate (.gamma.) of vehicle, and curvature (.rho.) of vehicle, which are calculated at the ABSD system 101. Each of the parameters used in the above calculation may be obtained from the various sensors 107 to 111 which will be explained below, for example.)
Thus, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. KIM teaches predicting the relative heading angle based on the collision time.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of KIM and include predicting the relative heading angle based on the collision time. Doing so allows for further determination of vehicle collision parameters.

Claims 6, 8, 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 as applied to claims 1 and 11, and further in view of Seiler et al. U.S. Patent No. 10,737,665 (“Seiler”).
Regarding claim 6 as best understood, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of 
However, Seiler teaches the system of claim 1, wherein the instructions further include instructions to actuate a brake based on the threat number (see at least [claim 1] A host vehicle comprising: a brake system; and a vehicle controller configured to: receive input indicative of travel data transmitted from both leading and trailing external objects, and transmit data to perform only one of a precharge to the brake system and an actuation of the brake system based on a threat level determined from a current distance between the objects, wherein the threat level is based on a brake threat number being determined by a ratio of a needed host acceleration and a maximum brake acceleration, the needed host acceleration being based on a range; wherein the range is a current distance between the objects and the host vehicle; and wherein the leading and trailing external objects are target vehicles.)
Thus, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Seiler teaches instructions further include instructions to actuate a brake based on the threat number.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Seiler to include instructions to actuate a brake based on the threat number. Doing so allows for brake maneuvering based on crash time parameters.

Regarding claim 8 as best understood, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose the threat number is one of a brake threat number or a steering threat number.
However, Seiler teaches the system of claim 1, wherein the threat number is one of a brake threat number or a steering threat number (see at least [claim 1] A host vehicle comprising: a brake system; and a vehicle controller configured to: receive input indicative of travel data transmitted from both leading and trailing external objects, and transmit data to perform only one of a precharge to the brake system and an actuation of the brake system based on a threat level determined from a current distance between the objects, wherein the threat level is based on a brake threat number being determined by a ratio of a needed host acceleration and a maximum brake acceleration, the needed host acceleration being based on a range; wherein the range is a current distance between the objects and the host vehicle; and wherein the leading and trailing external objects are target vehicles.)
Thus, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Seiler teaches the threat number is one of a brake threat number or a steering threat number.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of 

Regarding claim 15 as best understood, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose instructions further include instructions to actuate a brake based on the threat number.
However, Seiler teaches the method of claim 11, further comprising actuating a brake based on the threat number (see at least [claim 1] A host vehicle comprising: a brake system; and a vehicle controller configured to: receive input indicative of travel data transmitted from both leading and trailing external objects, and transmit data to perform only one of a precharge to the brake system and an actuation of the brake system based on a threat level determined from a current distance between the objects, wherein the threat level is based on a brake threat number being determined by a ratio of a needed host acceleration and a maximum brake acceleration, the needed host acceleration being based on a range; wherein the range is a current distance between the objects and the host vehicle; and wherein the leading and trailing external objects are target vehicles.)
Thus, Miller 104 in view of Miller 641 discloses a method to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Seiler to include instructions to actuate a brake based on the threat number. Doing so allows for brake maneuvering based on crash time parameters.

Regarding claim 16 as best understood, Miller 104 teaches a system, comprising: a host vehicle including a brake; means for predicting a collision time between a corner point of the host vehicle and a target vehicle; predicting a reach time for the corner point of the host vehicle to reach the target vehicle based on a predicted relative heading angle between the host vehicle and the target vehicle; (see at least [FIG. 4] AND [¶ 0026] The computer 110 may determine predicted paths for the corner points of the host vehicle 101. The host vehicle 101 has four corner points: a front right corner point, a front left corner point, a rear right corner point, and a rear left corner point. For the purposes of the following equations, the “front” refers to the frontmost end of the host vehicle 101, the “rear” refers to the rearmost end of the host vehicle 101, the “right” refers to the right side of the vehicle when facing the front end, and the “left” refers to the left side of the vehicle when facing the front end. AND [¶ 0063] With the minimum distance d**, the computing device 110 may calculate whether the host vehicle 101 will potentially collide with the target vehicle 101 and/or whether the host vehicle 101 or the target vehicle 101 will clear the crossing zone. If d**(λ, μ)>dth, i.e., the shortest distance between the host vehicle 101 and the target vehicle 101 is greater than a threshold distance, then there is likely no threat of a collision between the host vehicle 101 and the target vehicle 101, and the crossing flag Fcrossing and time to vehicle TTVh,TTVtg values, i.e., the time for the host vehicle 101 to reach the target vehicle 101 (TTVh) and the time for the target vehicle 101 to reach the host vehicle 101 (TTVtg) are reset to predetermined.)
Miller 104 fails to explicitly disclose determining a threat number based on the lower of the collision time and the reach time. However Miller 641 discloses a 21Attorney Docket No. 8417771 8(65080-3458)means for determining a threat number based on the lower of the collision time and the reach time; (see at least [¶ 0032] Next, in a block 220, the computing device 105 compares the paths 145 of the targets 140 and the host vehicle 101, and determines crossing points 150 where the paths 145 of the targets 140 and the path 145 of the host vehicle 101 cross. That is, the host and target paths 145 include location information for each point along the paths 145. The computing device 105 can identify specific points along the target path 145 that are within a predetermined range of specific points along the host path 145 such that the host and target paths 145 intersect. If the target 140 and the host vehicle 101 are at one of the crossing points 150 at the same time, the host vehicle 101 and the target 140 will collide. The crossing points 150 for targets with threat numbers above a threat number threshold indicate locations the host vehicle 101 should avoid to prevent a collision.)
Thus, Miller 104 discloses a system for monitoring the corner points associated with a host and target vehicle and the reach time associated when the host vehicle meets the target vehicle. Miller 641 teaches determining a threat number based on the lower of the collision time and the reach time.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 and incorporate the teachings of Miller 641 and include the system to determining a threat number 
Furthermore, Miller 104 in view of Miller 641 fails to explicitly disclose instructions further include instructions to actuate a brake based on the threat number. However, Seiler teaches a means for actuating the brake based on the threat number (see at least [claim 1] A host vehicle comprising: a brake system; and a vehicle controller configured to: receive input indicative of travel data transmitted from both leading and trailing external objects, and transmit data to perform only one of a precharge to the brake system and an actuation of the brake system based on a threat level determined from a current distance between the objects, wherein the threat level is based on a brake threat number being determined by a ratio of a needed host acceleration and a maximum brake acceleration, the needed host acceleration being based on a range; wherein the range is a current distance between the objects and the host vehicle; and wherein the leading and trailing external objects are target vehicles.)
Thus, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Seiler teaches instructions further include instructions to actuate a brake based on the threat number.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Seiler to include instructions to actuate a brake based on the threat number. Doing so allows for brake maneuvering based on crash time parameters.

Claims 9 rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 as applied to claim 1 above, and further in view of YOU et al. U.S. Pub. No. 2018/0099665 (“YOU”).
Regarding claim 9 as best understood, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose determining the collision time between the corner point of the host vehicle and a corner point of the target vehicle.
However, YOU teaches the system of claim 1, wherein the instructions further include instructions to determine the collision time between the corner point of the host vehicle and a corner point of the target vehicle (see at least [¶ 0109] Referring to FIG. 17, a vehicle control device 1000 according to a second embodiment of the present disclosure includes: a vehicle information sensing unit 1100 configured to sense vehicle information that is at least one of a vehicle speed, a gear position, a yaw rate, a steering angle, and a turn signal lamp; a subject vehicle path-determining unit 1200 configure to determine a path of the subject vehicle based on the vehicle information; a target vehicle sensing unit 1300 configured to sense a target vehicle based on external information which is at least one of camera image information acquired from a camera configured to monitor a front side, first radar information acquired from a front radar configured to monitor the front side, and second radar information acquired from corner radars configured to respectively monitor both lateral sides; a target vehicle path determination unit 1400 configured to determine a path of the target vehicle based on the external information; a setter 1500 configured to set a region of interest based on the path of the subject vehicle and the path of the target vehicle; a calculator 1600 configured to calculate a speed of a vehicle of interest which is the target vehicle positioned in the region of interest based on the external information, and to calculate a Time-To-Collision (TTC) value; and a controller 1700 configured to control a notification device or a control device based on the TTC with the vehicle of interest.)
Thus, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. YOU teaches using sever sensing devices along the sides of the vehicle to monitor different points along the subject and target vehicle, these points of interest include corner points, for determining the collision time between the corner point of the host vehicle and a corner point of the target vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of YOU for using sever sensing devices along the sides of the vehicle to monitor different points along the subject and target vehicle, these points of interest include corner points, for determining the collision time between the corner point of the host vehicle and a corner point of the target vehicle. Doing so allows for efficient determination of the TTC value based on subject and target points.

Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 as applied to claim 1 above, and further in view of Matsunaga U.S. Patent No. 10665107 (“Matsunaga”).
Regarding claim 10 as best understood, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 fails to explicitly disclose the collision time is a longitudinal collision time.
However, Matsunaga teaches the system of claim 1, wherein the collision time is a longitudinal collision time (see at least [col. 9, line 34 - 44] First, the information acquiring unit 11 acquires pieces of detection information from the measuring device 21 and the imaging device 22, performs the process of recognizing an object (S101), calculates the position of each object (S102), and calculates the longitudinal and lateral velocities (S103). The time to collision calculating unit 12 then calculates the time to collision based on the position and longitudinal velocity (S104). In addition, the region setting unit 13 calculates the activation region (S105), and the activation timing setting unit 14 calculates the activation timing (S106).)
Thus, Miller 104 in view of Miller 641 discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Matsunaga teaches the collision time is a longitudinal collision time.
Therefore, it would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and incorporate the teachings of Matsunaga and include the collision time is a longitudinal collision time. Doing so allows accurate determination of the collision time based on the environment.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 and Seiler as applied to claim 16 above, and further in view of Kawasaki.
Regarding claim 17 as best understood, Miller 104 in view of Miller 641 and Seiler discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 and Seiler fails to explicitly disclose determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold.
However, Kawasaki teaches the system of claim 16, further comprising means for determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold (see at least [FIG. 4] FIG. 4 is a view illustrating a relative position and a relative speed between the own vehicle and a preceding object in the form of a vehicle, which are obtained by the radar device; AND [FIG. 5] FIG. 5 is a view illustrating width-related information of a preceding object to be obtained by an image-dependent information obtaining device of the vehicle control system of the embodiment; AND [col. 6, line 9-16] To effect the crash-safe control, it is convenient or reasonable to determine the possibility of crashing of the own vehicle with the preceding object, on the basis of a distance between the own vehicle and the preceding object, a time up to an expected moment of arrival of the own vehicle at the present position of the preceding object, a time up to an expected moment of crashing of the own vehicle with the preceding object, and any other similar control parameters.)
Thus, Miller 104 in view of Miller 641 and Seiler discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Kawasaki teaches determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and Seiler and incorporate the teachings of Kawasaki by incorporating a system for determining a longitudinal distance threshold based on the predicted relative heading angle and to predict the reach time based on the longitudinal distance threshold. Doing so allows for efficient and accurate identification of the collision parameters associated with the host and target vehicles.

Regarding claim 19 as best understood, Miller 104 in view of Miller 641 and Seiler discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 and Seiler fails to explicitly disclose determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle.
FIG. 5 is a view illustrating width-related information of a preceding object to be obtained by an image-dependent information obtaining device of the vehicle control system of the embodiment…) 

    PNG
    media_image1.png
    455
    225
    media_image1.png
    Greyscale

Fig. 1: FIG. 5 from Cited Reference - Kawasaki U.S. Patent No. 7,613,568

Thus, Miller 104 in view of Miller 641 and Seiler discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Kawasaki teaches determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host vehicle and the target vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and Seiler and incorporate the teachings of Kawasaki by incorporating a system for determining the collision time based on a longitudinal distance between the corner point of the host 19Attorney Docket No. 84177718(65080-3458)vehicle and the target vehicle and a lateral distance between the corner point of the host .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 and Seiler as applied to claim 16 above, and further in view of Randler
Regarding claim 18 as best understood, Miller 104 in view of Miller 641 and Seiler discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 and Seiler fails to explicitly disclose predicting respective collision times between the host vehicle and the target vehicle corner points, to identify the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and to predict the reach time for the identified corner point of the host vehicle.
However, Randler teaches the system of claim 16, further comprising means for predicting respective collision times between a plurality of corner points of the host vehicle and a plurality of corner points of the target vehicle, means for identifying the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and means for predicting the reach time for the identified corner point of the host vehicle (see at least [¶ 0016] In driver assistance systems used for collision warning or collision avoidance purposes, as well as in so-called precrash systems used to prepare passive safety systems, such as seat-belt tensioners and airbags, for an imminent collision, an important parameter is the so-called "time to collision" (TTC), i.e., the time that would still elapse until the point of impact with the located object, assuming a constant relative velocity. The shorter the TTC, the greater is the danger of collision. Since in the case of a real object and its "shadow", the distances and the relative velocities have the same mutual integral relationship, the same TTC is obtained for the shadow as it is for the real object. The object verification process may simply be a matter of considering a TTC to be valid precisely when two (or more) objects have the same TTC. Since only the shortest TTC is of importance when evaluating the collision danger, it suffices to check if merely the shortest TTCs correspond for the located objects.)
Thus, Miller 104 in view of Miller 641 and Seiler discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Randler teaches predicting respective collision times between the host vehicle and the target vehicle corner points, to identify the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and to predict the reach time for the identified corner point of the host vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and Seiler and incorporate the teachings of Randler and incorporate predicting respective collision times between the host vehicle and the target vehicle corner points, to identify the corner point of the host vehicle having the lowest collision time with one of the corner points of the target vehicle, and to predict the reach time for the identified corner point of the host vehicle. Doing so allows for determining the shortest collision time, which is an important parameter for any type of vehicle maneuvering to mitigate a crash.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller 104 in view of Miller 641 and Seiler as applied to claim 16 above, and further in view of KIM
Regarding claim 20 as best understood, Miller 104 in view of Miller 641 and Seiler discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. Miller 104 in view of Miller 641 and Seiler fails to explicitly disclose predicting the relative heading angle based on the collision time.
However. KIM teaches the system of claim 16, further comprising means for predicting the relative heading angle based on the collision time (see at least [¶ 0041] Accordingly, estimated lateral distance (y.sub.estimated) can be calculated using time-to-collision (.tau.), velocity (v) of vehicle, heading angle (.theta.) of vehicle, yaw-rate (.gamma.) of vehicle, and curvature (.rho.) of vehicle, which are calculated at the ABSD system 101. Each of the parameters used in the above calculation may be obtained from the various sensors 107 to 111 which will be explained below, for example.)
Thus, Miller 104 in view of Miller 641 and Seiler discloses a system to predict a collision time between a host vehicle and a target vehicle and based on a predicted relative heading angle between the host vehicle and the target vehicle, and determine a threat number based on the lower of the collision time and the reach time. KIM teaches predicting the relative heading angle based on the collision time.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller 104 in view of Miller 641 and Seiler and incorporate the teachings of KIM and include predicting the relative 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668